UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1062


APPALACHIAN POWER COMPANY,

                Plaintiff - Appellee,

          v.

WILLIAM W. NISSEN, II; LORA J. NISSEN,

                Defendants - Appellants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, Senior District
Judge. (7:14-cv-00535-NKM-RSB)


Submitted:   December 15, 2016             Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Pavlina B. Dirom, J. Frederick Watson, CASKIE & FROST, Lynchburg,
Virginia, for Appellants. Matthew P. Pritts, Frank K. Friedman,
C. Carter Lee, WOODS ROGERS, PLC, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William W. Nissen, II, and Lora J. Nissen appeal the district

court’s orders denying their motion to dismiss for lack of subject-

matter jurisdiction and granting Appalachian Power Co.’s (APCO)

motion for summary judgment. Because we conclude that the district

court lacked subject-matter jurisdiction, we vacate the judgment

of the district court and remand.

     Our recent decision in Pressl v. Appalachian Power Co., ___

F.3d ___, No. 15-2348, 2016 WL 6833339 (4th Cir. Nov. 21, 2016),

which concerned identical law and nearly identical facts, and for

which this appeal was placed in abeyance, governs the outcome of

this case.    In Pressl, the Pressls sought a declaratory judgment

in state court allowing them to build a dock on their land subject

to APCO’s flowage easement for the Smith Mountain hydroelectric

project.     Id. at *1.   APCO removed the action, and the Pressls

sought to remand, which the district court denied.    Id.   We held

that the district court did not have subject-matter jurisdiction

under 28 U.S.C. § 1331 (2012) or 16 U.S.C. § 825p (2012) because

interpretation of APCO’s flowage easement does not necessarily

raise any federal question.    Id. at *3-6.

     Here, the Nissens, who also seek to build a dock on Smith

Mountain Lake, make the same arguments as the Pressls regarding

APCO’s flowage easement on their land, which appears to be nearly

identical to the easement APCO has on the Pressls’ land.    Because

                                  2
under Pressl, the district court did not have subject-matter

jurisdiction under 28 U.S.C. § 1331 or 16 U.S.C. § 825p, we vacate

the judgment of the district court and remand.              We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                      VACATED AND REMANDED




                                       3